IN THE
                        TENTH COURT OF APPEALS

                               No. 10-19-00228-CR

CALEB JAKE GIPSON,
                                                       Appellant
v.

THE STATE OF TEXAS,
                                                       Appellee



                          From the 12th District Court
                            Madison County, Texas
                             Trial Court No. 12896


                         MEMORANDUM OPINION


      The jury convicted Caleb Gipson in Count 1 of the offense of harassment and

assessed punishment at 15 years confinement and a $10,000 fine. The jury convicted

Gipson in Count 2 of the offense of retaliation and assessed punishment at 15 years

confinement and a $10,000 fine. We affirm.
                                        SENTENCING

        In the first issue, Gipson argues that the trial court erred in failing to render

judgment that the sentences in each count would run concurrently with respect to the

cases tried together. On January 14, 2016, Gipson was convicted in Gregg County in

Cause No. 44514-A. While incarcerated for that offense, Gipson had a disciplinary

hearing. At the conclusion of the hearing, he spit at the correctional officer striking him

in the face. That incident led to his indictment and conviction for the offenses of

harassment and retaliation.

        The judgment in trial court Cause Number 12,896 Count One for the offense of

harassment states that the sentence “shall run consecutive to Cause No. 44514-A in the

188th District Court of Gregg County, Texas dated January 14, 2016.” The judgment in

trial court Cause Number 12, 896 Count Two for the offense of retaliation states that the

sentence “shall run consecutive to Cause No. 44514-A in the 188th District Court of Gregg

County, Texas dated January 14, 2016.” There is no order that the sentences in the two

counts in Cause No. 12, 896 run consecutive with each other. Gipson contends that the

judgments do not comply with Article 42.01 of the Texas Code of Criminal Procedure.

        Article 42.01 Section 1 (19) provides that the judgment shall reflect, “[t]he terms of

any order entered pursuant to Article 42.08 that the defendant's sentence is to run

cumulatively or concurrently with another sentence or sentences.” TEX. CODE CRIM.

PROC. ANN. § 42.01 § 1(19) (West Supp. 2019). Article 42.08 provides that:


Gipson v. State                                                                         Page 2
        If a defendant is sentenced for an offense committed while the defendant
        was an inmate in the Texas Department of Criminal Justice and serving a
        sentence for an offense other than a state jail felony and the defendant has
        not completed the sentence he was serving at the time of the offense, the
        judge shall order the sentence for the subsequent offense to commence
        immediately on completion of the sentence for the original offense.

TEX. CODE CRIM. PROC. ANN. § 42.08 (b) (West 2018). Gipson specifically complains that

the judgments do not comply with Article 42.01 Section 1 (19) because they do not clearly

state that the sentences in Count 1 and Count 2 run concurrently with each other.

        Where an accused is sentenced in a number of causes on the same day the

sentences run concurrently unless the trial court, by order, expressly makes cumulative

the several punishments. Ex parte Applewhite, 729 S.W.2d 706, 708 (Tex. Crim. App. 1987).

The trial court ordered that Count 1 run consecutively to the original sentence from Gregg

County and that Count 2 run consecutively to the original sentence form Gregg County.

Because there is not an express order that the cumulates the punishments in Count 1 and

Count 2 run, those punishments run concurrently with each other. The judgments

comply with Article 42.01 Section 1 (19). We overrule the first issue.

                                   ASSESSMENT OF FINES


        In the second issue, Gipson argues that the trial court erred in assessing fines in

both counts arising out of the same criminal episode and tried in the same proceeding.

Gipson contends that by assessing a $10,000 fine in both judgments, the judgment in

Count 2 resulted in the fines being cumulated contrary to the holding in State v. Crook,

248 S.W.3d 172 (Tex. Crim. App. 2008). In State v. Crook, the Court of Criminal Appeals
Gipson v. State                                                                        Page 3
held that the concurrent sentences provision of Section 3.03(a) applies to the entire

sentence, including fines. State v. Crook, 248 S.W.3d at 177.

         Where an accused is sentenced in a number of causes on the same day the

sentences run concurrently unless the trial court, by order, expressly makes cumulative

the several punishments. Ex parte Applewhite, 729 S.W.2d at 708. The trial court did not

expressly order the sentences in Count 1 and Count 2 to run consecutively. Therefore,

the fine in Count 1 runs concurrently with the fine in Count 2. We overrule the second

issue.

                                        CONCLUSION

         We affirm the trial court’s judgment.




                                                 JOHN E. NEILL
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed January 8, 2020
Do not publish
[CR25]




Gipson v. State                                                                   Page 4